UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 17, 2013 RURAL ELECTRIC COOPERATIVE GRANTOR TRUST (KEPCO) SERIES 1997 (Exact name of registrant as specified in its charter) New York 333-25029 36-7233686 (State or other jurisdic- (Commission File (IRS Employer tion of incorporation) Number) Identification No.) National Rural Utilities Cooperative Finance Corporation 20171 Cooperative Way, Dulles, VA (Address of principal executive offices) (ZIP Code) Registrant's telephone number, including area code: (703) 467-1800 (Former name or former address, if changed since last report) [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR) 240.13e-4(c)) Item 8.01 Other Events In accordance with Section 5.1 of the First Amendment to the Trust Agreement, a semi-annual report dated June 17, 2013 was sent to certificateholders.A copy of the report appears as an exhibit to this filing. Item 9.01 Financial Statements and Exhibits Exhibits The following exhibit is filed herewith: (c) Semi-annual Report to Certificate holders dated June 17, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION /s/ STEVEN L. LILLY Steven L. Lilly, Chief Financial Officer June 17, 2013 Exhibit 20.1 To the holders of: RURAL ELECTRIC COOPERATIVE GRANTOR TRUST (KEPCO) SERIES 1997 CUSIP:781 The following information has been furnished to us, as your Trustee, by National Rural Utilities Cooperative Finance Corporation (the "Servicer"), pursuant to Section 5.1 of the First Amendment to the Trust Agreement dated as amended November 18, 1997. Certificate Payment Date: June 15, 2013 Distribution to Certificateholders $ Allocable to Principal $ Allocable to Interest $ Payment Received From Cooperative $ Principal $ Interest $ Service Fees Paid to Servicer $ Payments Related to Swap Agreement Payment Received From JP Morgan $ Payment to JP Morgan $ Principal Balance of Certificates Outstanding After Principal Payment: $ The Cooperative assigned to the Trust certain rights under an interest rate swap agreement (the "Swap Agreement").The counterparty to the Swap Agreement is JP Morgan Chase Bank (successor to Morgan Guaranty Trust Company of New York ("JP Morgan ")).Pursuant to the Swap Agreement, the Trust pays to JP Morgan a fixed rate of interest on the outstanding notional amount, and JP Morgan pays the Trust a variable rate of interest on the outstanding notional amount.The structure is designed such that the interest amounts paid by the Cooperative to the Trust are the same amounts paid to JP Morgan, pursuant to the Swap Agreement, plus the amounts payable to CFC, as servicer.The amounts paid by JP Morgan to the Trust under the Swap Agreement are the same as the interest payable by the Trust to the Certificateholders. No delinquency in payment under either the Note, the Guarantee or the Swap Agreement has occurred and no Event of Servicing Termination, or, to the best of the Servicer's knowledge, event that with notice or lapse of time or both would become an Event of Servicing Termination, has occurred and is continuing. I, the undersigned, do hereby certify that I am a Responsible Officer of National Rural Utilities Cooperative Finance Corporation, and as such officer, I further certify that to the best of my knowledge and belief, the Semiannual Report is complete and accurate. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION /s/STEVEN L. LILLY Steven L. Lilly, Chief Financial Officer June 17, 2013
